 

oO So ND

I]
12

13.

14
15
16
17
18

19

20
21
22
23
24

25 —

26
27
28

 

 

Case 1:20-cr-00175-DAD-BAM Document 21 Filed 09/29/20 Page 1of1

 

EAST ERK

EAN i, Geer 0 unr
IN THE UNITED STATES DISTRICT COURT

. FOR THE EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

) Case Ne: 1:20-MJ-00103-1-EPG

)
Plaintiff, ) ORDER
) APPOINTING COUNSEL .
VS. ) ,

)
JUAN ALEJANDRO COMPARAN- )
GUZMAN, )
. )
Defendant. )

 

‘The above named Defendant has, under oath, sworn or affirmed as to his financial

inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
justice and pursuant to the US. CONST., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that Anthony P. Capozzi be appointed to represent the above
defendant in this case effective nunc pro tunc to ‘September 24, 2020.

‘This appointment shall remain in effect until further order of this court.

DATED: 9/25/2020

 

HON. ERICA P. GROSJEAN
United States Magistrate Judge

 
